DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 01/20/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Examiner’s Note
	The Examiner is issuing this communication as a second Non-Final Office Action, in order to clarify amounts of ingredients disclosed in the prior art of record (Farahmand et al).

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-9, 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Farahmand et al (US 2007/0187429 A1). 
Farahmand taught a single or dual-compartment toothpaste composition for dispensing product from a tubular body. The tubular body expelled product from either 
	Therapeutic agents included sodium bicarbonate, tea tree oil and stannous fluoride, alone or as a mixture of any two or more [0085]. Where sodium bicarbonate was included [0092], an acidic compound was not [0109-0110]. More specifically, sodium bicarbonate was included in a first portion of the toothpaste, therein containing a liquid (e.g., aqueous) vehicle [0093]; and, an acidic compound was included in a second portion, therein containing a liquid vehicle (e.g., water, glycerol, sorbitol, polyethylene glycol, malitol, mannitol, or any mixture thereof) [0109-0110]. 
	The liquid vehicle of the first portion was generally comprised at about 10-85 % by weight of the portion [0070]. The liquid vehicle of the second portion was included at 20-99 % by weight of the portion [0110]. 
	Since the first portion contained sodium bicarbonate, Farahmand allowed for tea tree oil and stannous fluoride in the second portion, that which contained the acidic compound. Farahmand taught that the therapeutic agents were mixed [0085]; however, did not teach that the acidic compound was in admixture with the therapeutic agents [0112]. The active agents were included in amounts ranging from 0.001 to about 15 % by weight [0085], meaning that active agents in the second portion (e.g., tea tree oil and stannous fluoride) were contained within 20-99 % of the liquid vehicle.

The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).
The instant claim 1 recites the transitional phrase “consisting essentially of.” However, absent a clear indication in the specification or claims of what the basic and novel characteristics of the claimed composition actually are, the term “consisting essentially of” is construed as being equivalent in meaning to the term “comprising”. PPG v. Guardian, 156 F.3d 1351, 1354 (Fed. Cir. 1998). No such clear indication is seen here.
Furthermore, the instant specification, at [0005], disclosed that the oral hygiene composition of the invention improved gum disease, bad breath, tooth decay, hypersensitivity and overall health. Assuming (purely arguendo) that the "basic novel 
The instant claim 1 further recites 0.454 volume percent stannous fluoride, and 1-5 volume percent tea tree oil. The instant claim 4 recites a semi-liquid aqueous paste.
Farahmand allowed for tea tree oil and stannous fluoride at 0.001-15 % by weight, in 20-99 % of liquid. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A.
Farahmand reads on claims 1 and 4-5.
Claims 6, 8-9, 11 and 15 are rendered prima facie obvious because Farahmand taught sorbitol, sodium lauryl sulfate, carrageenan and xanthan gum [0058], as well as flavoring agents [0106] and titanium dioxide [0068].
Claim 16 is rendered prima facie obvious because Farahmand taught squeezable tubular containers comprising plastic and/or aluminum [0016] laminated constructions [0040-41].

Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive.
Applicant argued that Farahmand did not teach the claimed 0.454 % (volume) and 1-5 % (volume), of stannous fluoride and tea tree oil, respectively.


Applicant argued that Farahmand taught that the toothpaste may further contain therapeutic ingredients, which implies that Farahmand’s therapeutic ingredients were of ancillary character, and were not the primary components.
The Examiner responds that Farahmand’s therapeutic ingredients were in addition to the toothpaste base [0069, 0078]. Neither Farahmand’s base nor actives are excluded by the claims.

Applicant argued that the dependent claims are patentable, based upon dependency.
The Examiner disagrees. Patentable subject matter has not been identified in the present application.

Applicant argued unexpected and advantageous synergistic properties of the claimed combination of tea tree oil and stannous fluoride.
The Examiner disagrees. The Applicant has not shown synergism. 
As a first, the Applicant’s invention [Experimental Group 2], as described at page 10, number 3 of the Applicant’s response, disclosed tea tree oil as an inactive ingredient, although the claims recite tea tree oil “in a therapeutically effective amount.” If tea tree oil 
Secondly, it appears that the Applicant has only shown the antibacterial efficacy (against planktronic and biofilm) of sodium fluoride [Experimental Group 1], versus that of stannous fluoride [Experimental Group 2] (e.g., since the experimental group 2 disclosed tea tree oil as inactive).  
If the Applicant is attempting to show the synergistic effects of stannous fluoride combined with tea tree oil, then the Applicant needs to provide data showing the antibacterial efficacy of (1) stannous fluoride alone; (2) tea tree oil alone and (3) the combination of stannous fluoride with tea tree oil. For proof of synergy, the combination of (3) should be greater than an additive effect of (1) and (2). MPEP 716.02(a) I.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Farahmand et al (US 2007/0187429 A1), in view of White et al (USP 6,740,311 B2).
The 35 U.S.C. 103 rejection over Farahmand was discussed above.
Additionally, Farahmand generally disclosed silica [0058].
Although Farahmand generally disclosed silica, Farahmand did not specifically disclose hydrated silica, as recited in claim 7.
However, White taught hydrated silicas that, when incorporated into a dentifrice composition, provided an improved polishing effect on enamel surfaces [col 4, lines 37-46].

Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select hydrated silica for incorporation into a dentifrice composition, based on its recognized suitability for its intended use as an abrasive polishing agent, as taught by White.  

Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive.
Applicant argued that White does not cure the deficiency of Farahmand.
The Examiner responds that Farahmand is not deficient.  

Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Farahmand et al (US 2007/0187429 A1), in view of Baig et al (USP 10,258,549 B2). 
The 35 U.S.C. 103 rejection over Farahmand was previously discussed.
Additionally, Farahmand generally taught amphoteric surfactants [0081].
Farahmand did not disclose sodium gluconate, as recited in claim 10; cocamidopropyl betaine, a recited in claim 12; zinc citrate, as recited in claim 13.
st paragraph]. Baig additionally taught cocamidopropyl betaine as a suitable amphoteric surfactant [col 11, line 45], and zinc citrate as an agent with therapeutic benefit [col 1, line 24; col 7, line 29; abstract]. 
It would have been prima facie obvious to one of ordinary skill in the art to include sodium gluconate within Farahmand’s toothpastes, as taught by Baig. An ordinarily skilled artisan would have been motivated to include a conventional ingredient to form a homogeneous mixture, as taught by Baig [Baig; col 17, 1st paragraph].
Since Farahmand generally taught amphoteric surfactants, it would have been prima facie obvious to one of ordinary skill in the art to include cocamidopropyl betaine within the teachings of Farahmand, as taught by Baig. In the instant case, it is prima facie obvious to select cocamidopropyl betaine for incorporation into a dentifrice composition, based on its recognized suitability for its intended use as an amphoteric surfactant, as taught by Baig.  
Since Farahmand generally taught therapeutic ingredients (discussed above), it would have been prima facie obvious to one of ordinary skill in the art to include zinc citrate within the teachings of Farahmand, as taught by Baig. In the instant case, it is prima facie obvious to select zinc citrate for incorporation into a dentifrice composition, based on its recognized suitability for its intended use as a therapeutic ingredient, as taught by Baig [Baig; col 1, line 24; col 7, line 29; abstract].
Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive.
Applicant argued that Baig does not cure the deficiency of Farahmand.
The Examiner responds that Farahmand is not deficient.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Farahmand et al (US 2007/0187429 A1), in view of Doyle et al (USP 8,283,135 B2).
The 35 U.S.C. 103 rejection over Farahmand was previously discussed.
Additionally, Farahmand taught a pH of about 1.5 to 5.5.
Farahmand did not teach sodium hydroxide, as recited in claim 14.
However, Doyle taught sodium hydroxide as a suitable buffering agent to adjust the pH of toothpastes [col 5, line 42] to a range of about 3.0 to about a pH of 10 [col 23, lines 1-10].
It would have been prima facie obvious to one of ordinary skill in the art to include sodium hydroxide within the teachings of Farahmand, as taught by Doyle. An ordinarily skilled artisan would have been motivated to adjust the pH [Doyle, col 5, line 42 and col 23, lines 1-10].

Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive.
Applicant argued that Doyle does not cure the deficiency of Farahmand.
.  

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Farahmand et al (US 2007/0187429 A1), in view of Doyle et al (USP 8,283,135 B2) and further in view of White et al (USP 6,740,311 B2) and Baig et al (USP 10,258,549 B2).
The 35 U.S.C. 103 rejection over Farahmand, White, Baig and Doyle was previously discussed. Additionally, Farahmand taught methods of manufacture [0077-0078].
Farahmand did not teach hydrated silica, sodium gluconate, cocamidopropyl betaine, sodium hydroxide and zinc citrate, as recited in claims 17 and 19.
Doyle taught sodium hydroxide (discussed above).
White taught hydrated silica (discussed above).
Baig taught sodium gluconate, cocamidopropyl betaine and zinc citrate (discussed above).
The motivations, to combine each of Doyle, White and Baig with Farahmand, were previously discussed.
The instant claim 17 recites the transitional phrase “consisting essentially of.” However, absent a clear indication in the specification or claims of what the basic and novel characteristics of the claimed composition actually are, the term “consisting essentially of” is construed as being equivalent in meaning to the term “comprising”. PPG v. Guardian, 156 F.3d 1351, 1354 (Fed. Cir. 1998). No such clear indication is seen here.
Furthermore, the instant specification, at [0005], discloses that the oral hygiene composition of the invention improved gum disease, bad breath, tooth decay, hypersensitivity and overall health. Assuming (purely arguendo) that the "basic novel 
The instant claim 17 further recites 0.454 volume percent stannous fluoride, and 1-5 volume percent tea tree oil. The instant claim 4 recites a semi-liquid aqueous paste.
Farahmand allowed for tea tree oil and stannous fluoride at 0.001-15 % by weight, in 20-99 % of liquid. A prima facie case of obviousness exists because of overlap.

Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive.
Applicant argued that Baig, Doyle and White do not cure the deficiency of Farahmand.
The Examiner responds that Farahmand is not deficient.  

Applicant argued that the dependent claims are patentable, based upon dependency.
The Examiner disagrees. Patentable subject matter has not been identified in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.